Title: Gibson & Jefferson to Thomas Jefferson, 17 December 1810
From: Gibson & Jefferson
To: Jefferson, Thomas


          
            Sir
            Richmond 17th Decemr 1810
          
          We have received your favor of the 13th with the note inclosed— Tobacco has yet come in very slowly, and such qualities as suit the taste of our present shippers have been eagerly bought up at 7½ & 8$ to 8½$ indeed in one instance 10⅛$ was given for a crop of 6 hhds by Mr Kerr of Manchr Mr Hatcher and others were bidders, the quality was consider’d as remarkably good, but there is little doubt, that the same price could not have been obtain’d in any other way than by public Sale—We are respectfully 
          
            Your ob Servts
            
 
 Gibson & Jefferson
          
        